The Chancellor.
The claimant was employed by the insolvent corporation to muster a number of band musicians for the purpose of advertising the approaching annual meeting of the State Fair by means of parades. The claimant agreed with the insolvent to render this service and himself engaged the various individuals who composed the band. These individuals had no dealings with the corporation and make no claim against it. They were engaged by the claimant, whose claim is for services rendered by the band as a whole.
Under these circumstances the exceptions must be sustained insofar as the priority feature is concerned. The priority given by the statute is to those only who are employees working for wages. While the facts show labor or service done by the claimant for the insolvent corporation, yet such labor or service was done not as an employee in the regular employ of the corporation upon *368wages. The claimant was a contractor for a special service employing others to assist him in carrying out his contract. His claim for priority does not fall'within the purview of the statute. Vane v. Newcombe, 132 U. S. 220, 10 Sup. Ct. 60, 33 L. Ed. 310.
The priority will be disallowed and the claim admitted as a general one.